Chambers, J.
¶31 (dissenting) — Double jeopardy continues to vex this court. The principle of double jeopardy is simple: the government is not allowed to retry a person again and again until it gets a conviction. See Green v. United States, 355 U.S. 184, 187, 78 S. Ct. 221, 2 L. Ed. 2d 199 (1957) (quoting William Blackstone, 4 Commentaries *335). While the principle is simple, its application in a world of many crimes with many degrees has become increasingly complicated. We are far from the only court to be vexed by double jeopardy. The Second Circuit Court of Appeals aptly described double jeopardy as a “jurisprudential greased pig — easy to see, but tough to grasp.” Boyd v. Meachum, 77 F.3d 60, 64 (2d Cir. 1996). While I have come to agree largely with Justice Sanders, I write separately to express my own views.
¶32 Recently, this court has been tossed adrift in a sea of indecision over double jeopardy when faced with a jury’s silence on a charge. Sometimes, silence is an implied acquittal, terminating jeopardy. Sometimes, silence signifies a hung jury, and jeopardy continues. We need a clear beacon to chart our course and light the way for the lower courts. Our case law is far from clear at the moment. The Ninth Circuit Court of Appeals politely recognized this recently. As the Ninth Circuit noted, our attempt in State v. Linton, 156 Wn.2d 777, 132 P.3d 127 (2006), “failed to garner a majority opinion.” Brazzel v. Washington, 491 F.3d 976, 983 n.1 (9th Cir. 2007). We came briefly to unanimous accord a short time later in State v. Ervin, 158 Wn.2d 746, 147 P.3d 567 (2006), where, as the Ninth Circuit noted, we “changed course” and included a “puzzling footnote.” Brazzel, 491 F.3d at 983 n.1 (citing Ervin, 158 Wn.2d at 757 n.10, where we noted that “an ‘unable to agree’ verdict (or *641nonverdict) is not the equivalent of a ‘mistrial’ on the charges upon which the jury was unable to agree”). In Ervin, the jury had been instructed to leave the verdict form on the greater charge blank if it could not agree and go on to consider the lesser charges. We decided to treat that as a genuine deadlock, despite the fact that we had no way of knowing how genuine the deadlock was. Ervin, 158 Wn.2d at 757. Once again, I find I have signed an opinion I have come to lament. Cf. Habitat Watch v. Skagit County, 155 Wn.2d 397, 417, 120 P.3d 56 (2005) (Chambers, J., concurring).
¶33 We were driven to our present position by the currents of time and the increasing complexity of the criminal code. Explicit bars on double jeopardy have existed in English law at least since 1164 and the confrontation between King Henry II and Saint Thomas Becket. George C. Thomas III, Double Jeopardy: The History, The Law 1 (1998). Double jeopardy’s roots are far older. In 355 B.C., Demosthenes, a Greek orator and statesman, observed that the “ ‘laws forbid the same man to be tried twice on the same issue.’ ” Id. at 73 (quoting Demosthenes 20.147, reprinted in 1 Demosthenes 589). Similar principles were present in the Babylonian Code of Hammurabi set down almost four thousand years ago. Id. (citing The Babylonian Laws 13, 15 (Godfrey Rolls Driver & John C. Mills eds. & trans., Clarendon Press 1955)). Through most of the doctrine’s history, it applied against a strikingly different system of criminal law. In the 13th century, English law recognized only seven felonies that rarely overlapped with one another. Note, Statutory Implementation of Double Jeopardy Clauses: New Life for a Moribund Constitutional Guarantee, 65 Yale L. J. 339, 342 n.14 (1956) (citing 2 Frederick Pollock & Frederic Maitland, History op English Law 470 (2d ed. 1952)). The number of recognized offenses against the peace and dignity of the State has, of course, increased dramatically since then. See generally Title 9A RCW.
¶34 Our current constitutional prohibitions against double jeopardy, U.S. Const, amend. V; Wash. Const, art. I, *642§ 9, were adopted when criminal law was not as simple as 13th century England but was much simpler than it is today. Over the years, more and more conduct has been criminalized; definitions of crimes often overlap and crimes can be committed by alternative means, in different degrees, and may be aggravated or enhanced. Thomas, supra, at 7 (noting that “[t]he difficulties in discerning when two offenses are the ‘same offense’ are markedly reduced when one has a universe of six or seven offenses, rather than one of 7,000”). Under current Washington law, the same criminal course of conduct often can result in multiple counts of multiple charges, in multiple potential degrees. See generally, e.g., ch. 9.41 RCW (regulating unlawful use of firearms); ch. 9A.28 RCW (conspiracy, attempt and solicitation); ch. 9A.32 RCW (different degrees and kinds of murder and manslaughter); ch. 9A.36 RCW (different degrees of assault); RCW 9A.08.020 (accomplice liability).16 The jury is given the unenviable task of sorting through all the charges and picking those charges, if any, that the facts prove beyond a reasonable doubt. The jury must often decipher complex multiple choice instructions and verdict forms to render special verdicts. See, e.g., 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 4.11, at 70 (2d ed. 1994) (WPIC) (lesser included crime or lesser included degree); WPIC 4.22, at 82 (elements of the crime in the alternative); WPIC 4.23, at 85 (elements of the crime, compounded means or method). Judges must sift through the verdict forms and determine which of the many findings amount to the same crime for double jeopardy and the same criminal conduct for sentencing. It is the multiplicity and overlapping of charges that makes application of the ancient doctrine of double jeopardy so complicated today. It *643becomes even more complicated when a subsequent opinion of this court renders some convictions void.
¶35 The case before us is not as complex as some. The defendant was charged with homicide in the first degree by abuse and felony murder in the second degree. The jury was instructed that if it either found Carissa Daniels not guilty of homicide by abuse or could not agree on that charge, it should consider the second degree felony murder charge, based on either assault or criminal mistreatment. It was also instructed to leave the first degree murder verdict form blank if it could not agree. The jury was silent on first degree murder, either deadlocking or impliedly acquitting, and found Daniels guilty of murder in the second degree. The jury was not asked to decide whether Daniels’ second degree murder conviction was based on either assault or criminal mistreatment, and thus Daniels’ conviction was reversed in the wake of our decision that felony murder two could not be predicated upon assault. State v. Daniels, 124 Wn. App. 830, 834, 103 P.3d 249 (2004) (citing In re Pers. Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002)). Last year, I joined a unanimous decision that Daniels could be retried for first degree murder, concluding the jury’s silence was not an implied acquittal. State v. Daniels, 160 Wn.2d 256, 267, 156 P.3d 905 (2007).
¶36 However, after the Ninth Circuit issued its opinion in Brazzel, 491 F.3d 976, we properly granted reconsideration and should meaningfully reconsider. In my view, the Ninth Circuit has seen that this court is adrift and has offered us a beacon upon which we can gain our bearings and chart a new course, a course our lower courts could more easily follow. The beacon will return us to the principle our founders sought to establish: the government should not be permitted to retry a person until it achieves a conviction. As early as 1898, the Supreme Court noted that a jury’s silence could function as an acquittal. Selvester v. United States, 170 U.S. 262, 269, 18 S. Ct. 580, 42 L. Ed. 1029 (1898) (citing Dealy v. United States, 152 U.S. 539, 14 S. Ct. 680, 38 L. Ed. 545 (1894)). An implied acquittal occurs *644when a jury returns a guilty verdict on a lesser included or lesser alternative charge but remains silent on the greater charges without announcing any sign of hopeless deadlock. See, e.g., Green, 355 U.S. at 190-91. However, where a mistrial is declared due to the “manifest necessity” presented by a hung jury, the accused may be retried without offending the prohibition on double jeopardy. Id. at 188. The jury deadlock must be “genuine.” Arizona v. Washington, 434 U.S. 497, 509, 98 S. Ct. 824, 54 L. Ed. 2d 717 (1978). The issue then in the case before us is whether it can be said that the jury was genuinely deadlocked. Again, the Ninth circuit has provided the answer.
When a judge does not find a mistrial to be of manifest necessity in his or her own judgment, “the prosecutor must shoulder the burden of justifying the mistrial if he is to avoid the double jeopardy bar. His burden is a heavy one. The prosecutor must demonstrate ‘manifest necessity for any mistrial declared over the objection of the defendant.”
Brazzel, 491 F.3d at 982 (quoting Arizona, 434 U.S. at 505).
¶37 While I joined the court in Ervin and Daniels, 160 Wn.2d 256,1 have come to believe we should stop trying to divine what a jury may have been thinking when it simply failed to answer a question. I simply no longer believe that we should draw such dramatic inferences from the jury’s mere silence. Contra Ervin, 158 Wn.2d at 756-57. A more definitive showing of deadlock is required. We should adopt the straightforward and easy-to-apply rule that if the jury is given the full opportunity to reach a verdict on a charge but does not and is silent as to its reasons, the blank jury form functions as an implied acquittal. By contrast, where the record reflects questions or statements by the jury from which it can be inferred that the jury was hung, then the State may come forward to meet its burden to demonstrate that the jury was in fact hung, and jeopardy has not terminated. This test should be our beacon. I dissent.

 This is hardly confined to Washington law. “Even a single criminal act may lead to multiple prosecutions if it is viewed from the perspectives of different statutes. Given the tendency of modem criminal legislation to divide the phases of a criminal transaction into numerous separate crimes, the opportunities for multiple prosecutions for an essentially unitary criminal episode are frightening.” Ashe v. Swenson, 397 U.S. 436, 451-52, 90 S. Ct. 1189, 25 L. Ed. 2d 469 (1970) (Brennan, J., concurring) (citation omitted) (citing State v. Elder, 65 Ind. 282 (1879)).